Citation Nr: 0023797	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  93-27 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Evaluation of status post head injury, post concussion 
syndrome with headaches, currently evaluated as 30 percent 
disabling.

2.  Evaluation of left leg disorder, evaluated as 20 percent 
disabling prior to August 20, 1996.

3.  Entitlement to an increased evaluation for a left leg 
disorder, currently evaluated as 30 percent disabling.

4.  Entitlement to a total rating based on individual 
unemployability, to include the issue of timeliness of 
substantive appeal.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESSES AT HEARING ON APPEAL

Veteran, spouse, father, and pastor


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Persian Gulf from 
August 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 rating decision of the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
status post head injury, post-concussion syndrome with 
headaches and a left leg disorder, and assigned a 10 percent 
evaluation for each disability effective April 23, 1991, the 
day after the veteran's discharge from service.

In December 1992, the veteran, his spouse, his father, his 
pastor, and his representative appeared before a hearing 
officer at a hearing at the RO.  A May 1993 hearing officer's 
decision granted a 30 percent evaluation for status post head 
injury, post-concussion syndrome with headaches and a 20 
percent evaluation for a left leg disorder effective April 
23, 1991.

In January 1996, the Board REMANDED the case to the RO for 
additional development.  In a February 1998 rating decision, 
the RO increased the veteran's disability evaluation for a 
left leg disorder to 30 percent effective August 20, 1996, 
the date of a VA examination and denied entitlement to a 
total rating based on individual unemployability.  
Subsequently, the Board REMANDED the case to the RO for 
additional development in September 1998.  The case has been 
returned to the Board.

Preliminary review of the record does not reveal that the RO 
considered referral of the veteran's claims for evaluations 
of his status post head injury, post-concussion syndrome and 
his left leg disorder to the VA Undersecretary for Benefits 
or the Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).

The Board notes that the RO has only service connected the 
veteran's status post head injury, post concussion syndrome 
with headaches, and evaluated such by analogy to migraine 
headaches at the 30 percent rate under 38 C.F.R. § 4.124a 
(1999).  As noted below, it appears that additional issues 
related to the veteran's status post head injury have been 
raised.  However, the only issue on appeal to the Board is 
that of evaluation of the headaches. 

The Board observes that the veteran previously raised the 
issue of service connection for a psychological disorder to 
include schizophrenia and that the RO denied service 
connection in a February 2000 rating decision.  In the June 
2000 Informal Hearing Presentation, the veteran's 
representative indicated disagreement with the denial of 
service connection for a psychological disorder on behalf of 
the veteran, and requested compliance with Manlincon v. West, 
12 Vet. App. 238 (1999).  However, the regulations require 
that a notice of disagreement must be filed with the VA 
office from which the veteran received notification of the 
determination.  38 C.F.R. § 20.300.  Therefore, as the 
Informal Hearing Presentation was filed with the Board, not 
the RO, it cannot be accepted as a notice of disagreement.  
38 C.F.R. § 20.300.   

Additionally, it appears that the veteran has raised the 
issues of entitlement to service connection for an eye 
disorder as a result of his head injury and entitlement to 
service connection for a scar of the head.  The Court has 
noted that 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other "agency 
of original jurisdiction" (AOJ) (see Machado v. Derwinski, 
928 F.2d 389, 391 (Fed. Cir. 1991)) before a claimant may 
secure "appellate review" by the BVA.  Absent a notice of 
disagreement, statement of the case, and substantive appeal, 
the Board does not have jurisdiction over an issue.  Rowell 
v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 
554 (1993).  The RO should determine whether these issues 
have been addressed.    



FINDINGS OF FACT

1.  The veteran's status post head injury, post-concussion 
syndrome with headaches is manifested by daily headaches of 
varying intensity which occasionally involve nausea and 
aggravation by light and improve with rest.  

2.  The medical evidence does not show very frequent 
completely prostrating and prolonged headache attacks 
productive of severe economic inadaptability.

3.  Prior to August 20, 1996, the veteran's left leg disorder 
was manifested by complaints of pain on motion, without 
objective evidence of compensable limitation of motion for 
the joint or joints involved.

4.  On VA examination on August 20, 1996, the veteran's left 
leg disorder was manifested by limitation of motion of the 
left hip and thigh and functional loss due to pain.

5.  In a February 1998 rating decision and letter, the RO 
denied entitlement to a total rating for individual 
unemployability.

6.  A Notice of Disagreement with the RO's February 1998 
rating decision denying entitlement to a total rating for 
individual unemployability was received in April 1998.

7.  An SOC addressing the issue of entitlement to a total 
rating based on individual unemployability was issued on 
February 16, 2000.

8.  Neither the veteran nor his representative filed a 
substantive appeal to the issue of entitlement to a total 
rating based on individual unemployability by April 18, 2000.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
status post head injury, post concussion syndrome with 
headaches, has not been met.  38 U.S.C.A. § 1155, 5107a (West 
1991), 38 C.F.R. §§ 4.124a, Diagnostic Code 8100 (1999).

2.  The criteria for a rating in excess of 20 percent for a 
left leg disorder were not met prior to August 20, 1996.  38 
U.S.C.A. § 1155, 5107a (West 1991), 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5252, 5253, 5260, 5261 (1999).

3.  The criteria for a rating in excess of 30 percent for a 
left leg disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7. 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5252, 5261 (1999).

4.  A timely substantive appeal of the claim of entitlement 
to a total rating based in individual unemployability was not 
filed, and the Board lacks jurisdiction to consider this 
issue. 38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. §§ 
20.200, 20.202, 20.300, 20.302(b), 20.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Evaluations

The Board finds that the veteran's claims for higher 
evaluations are well grounded within the meaning of 38 
U.S.C.A. § 5107(a)(West 1991).  Where the claimant is awarded 
service connection for a disability and subsequently appeals 
the RO's initial assignment of an evaluation for the 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher evaluation and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218, 
225 (1995).  The Court has held that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available evaluation does not abrogate the 
pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Thus, although the RO has increased the veteran's claims in 
subsequent rating decisions, the matter of evaluation of such 
ratings remain in appellate status.  The veteran has not 
alleged that any records of probative value that may be 
obtained, and which have not already been requested by the VA 
or associated with his claims folder, are available.  The 
Board accordingly finds that the duty to assist, as mandated 
by of 38 U.S.C.A. § 5107(a)(West 1991), has been satisfied.  

The Board has considered the issue raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999).  With respect to 
the above issues, the Board has continued such issues as 
entitlement to increased evaluations.  The veteran is not 
prejudiced by the naming of these issues.  The Board has not 
dismissed any issue and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issues have been phrased.  It also appears that the Court has 
not provided a substitute name for this type of issue.  In 
reaching the subsequent determination, the Board has 
considered whether staged ratings should be assigned.  Before 
the Board may execute a staged rating of the veteran's 
disability, it must be determined that there is no prejudice 
to the veteran to do so without remand to the RO for that 
purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  As 
the regulations and rating criteria to be applied are the 
same, the Board finds no prejudice to the veteran in 
considering the issues as entitlement to higher evaluations 
on appeal from the initial grant of service connection.  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  If a veteran has an 
unlisted disability, it will be rated under a disease or 
injury closely related by functions affected, symptomatology, 
and anatomical location. 38 C.F.R. § 4.20 (1999).  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Social Security records, received in February 1999, show that 
the veteran was determined to be disabled for Social Security 
disability purposes from March 1991.  

A.  Headaches

Service medical records indicate the veteran sustained a head 
injury to left side of head when struck by hood of vehicle 
during a motor vehicle accident in March 1991 and had 
subsequent complaints of frequent headaches.  The diagnosis 
included concussion.  

In August 1991, the veteran claimed service connection for 
head injury residuals including headaches as a result of his 
accident in service.  

Military and VA medical records from May 1991 to May 1992 
show that the veteran was seen complaining of headaches on 
the left side of his head.  The impression included probable 
entrapment of the left greater occipital nerve from traumatic 
injury producing headache and post traumatic syndrome.  

An August 1991 private medical report from W.S.F., M.D., 
indicated that the veteran was experiencing predominant 
pressure left-sided headaches with nausea and dizziness, that 
worsen with activity or heat exposure.  The impression was 
post concussion syndrome.  An undated MRI brain scan, ordered 
by Dr. F., was normal.

During a May 1992 VA neurological examination, the veteran 
reported chronic headaches.  On evaluation, his speech was 
fluent, he was alert and oriented, and his memory was fair 
for recent and remote events.  There were no cerebellar 
signs.  The diagnosis was status post head injury, post 
concussion syndrome with headaches, probably post traumatic 
versus tension.  In a July 1992 rating decision, the RO 
granted service connection for status post head injury, post 
concussion syndrome with headaches and assigned a 10 percent 
evaluation.  

In physician's statements, dated in July and October 1992, 
post traumatic syndrome was diagnosed and the prognosis was 
uncertain.

At his December 1992 hearing, the veteran testified that he 
experienced a constant headache, but that it became severe 2 
to 3 times per day and affected his ability to function; 
however, he stated the headaches did not prostrate him.  The 
veteran's spouse, father, and pastor also testified.

VA examinations in January and March 1993 revealed complaints 
of pain along the left side of the body from the head to the 
toes.  The impression included organic affective disorder and 
post-concussion syndrome.  

In a private April 1993 evaluation for Social Security, the 
physician, S.F., M.D., noted the veteran complaints of 
diffuse and band-like headaches, occurring 3-4 times per day 
for 10 to 15 minutes.  He reported that they were worsened by 
bright light, but that he did not experience nausea or 
vomiting with the headaches.  According to the veteran, he 
received injections in his scalp for headaches.  On 
evaluation, the cranial nerves were intact and there were no 
definite sensory or motor deficits.  The assessment included 
status post closed head injury.  Dr. F. stated that some of 
the veteran's symptoms, including his chronic headaches, 
could be related to his post closed head injury, but that 
most of his problems may be related to depression or other 
difficulties.

In a May 1993 decision, the hearing officer increased the 
evaluation for status post head injury, post concussion 
syndrome with headaches to 30 percent effective from date of 
discharge.

VA medical records from July 1995 to June 1996 reflect that 
the veteran continued to complain of headaches.  A January 
1996 neurology record shows that he reported almost daily 
headaches, worsening in the evening.  Diagnoses included 
headaches.

At an August 1996 VA examination, the veteran's history of 
head injury with diagnosis of status post head injury, post 
concussion syndrome with headaches was noted.  The veteran 
complained of daily headaches, sometimes worse at night, 
sometimes worse in the morning.  The veteran indicated that 
the headaches varied in type, sometimes the headaches felt 
like a rubber band around his head, and other times they were 
at the top of head with sharp pain.  He stated that the 
headache pain worsen if he moved, so he tries not to move.  
It was noted that he had a history of nausea and vomiting.  
He also reported occasional dizziness.  On evaluation, he was 
alert and oriented with fluent speech.  His pupils were equal 
and reactive to light, extraocular movements were full, and 
there was no facial asymmetry.  The impression included 
status post head injury, chronic headaches, post traumatic 
versus tension headaches, and post concussion syndrome with 
headaches and dizziness.

A July 1997 VA neuropsychological evaluation noted that the 
veteran had a history of a relatively mild closed head 
trauma, which might predict either mild or no 
neuropsychological residuals.  However, the veteran presented 
with neuropsychological data one might expect following a 
severe closed head trauma with cerebrovascular component.  
According to the report, there were several indications that 
he veteran may be simulating brain damage and exaggerating 
psychological problems.  It was determined that no diagnosis 
could be rendered due to invalid test results.  At a July 
1997 VA neurological examination, the veteran complained of 
daily headaches for 6 years as well as nausea.  On 
evaluation, head was normocephalic, status post head trauma.  
A July 1997 VA CT scan of the head was normal.  It was noted 
that the veteran had history of concussion, post concussion 
syndrome, and headaches.

During a May 1999 VA examination, the veteran continued to 
complain of constant sharp headaches on the left side of the 
head.  He reported two severe headaches per week with nausea, 
vomiting, and blurry vision.  He stated that the severe 
headaches lasted about 15 minutes and he could not move 
during them.  On neurological evaluation, cranial nerves were 
intact.  The pupils were equal and reactive to light and 
extraocular movements were full.  There was no facial 
asymmetry. 

In this case, the RO has evaluated the veteran's status post 
head injury, post concussion syndrome with headaches by 
analogy to migraine headaches at the 30 percent rate under 38 
C.F.R. § 4.124a (1999).  See 38 C.F.R. § 4.20 (1999).  Thus, 
as previously noted, the Board can only address the 
evaluation of the veteran's headaches. 

According to the Rating Schedule, a noncompensable evaluation 
is warranted for migraine headaches with less frequent 
attacks.  A 10 percent evaluation requires migraine headaches 
with characteristic prostrating attacks averaging one in 2 
months over the last several months.  Migraine headaches 
occurring on an average once a month over last several months 
warrants a 30 percent disability rating.  Migraines with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrants a 
maximum disability rating of 50 percent.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (1999).  

The medical evidence consistently shows that the veteran's 
service-connected headaches are manifested only by subjective 
complaints of constant headache pain, with severe attacks 
about twice per week with nausea and vomiting.  Objective 
evaluations have been consistently negative.  Physical and 
neurological examinations have been entirely unremarkable.  
Upon review, the Board finds that the veteran's status post 
head injury, post concussion syndrome with headaches was 
appropriately rated as 30 percent disabling.  For the next 
higher evaluation of 50 percent, to be granted, the veteran's 
headaches must be shown to be completely prostrating on a 
very frequent basis and to be productive of severe economic 
inadaptability.  Although the Board has taken into account 
the frequency of the veteran's headaches, which he reports 
occur daily, the severity of those headaches, does not 
reflect that they are prostrating.  In fact, at his December 
1992 hearing, the veteran testified that his headaches were 
not prostrating and at a July 1997 VA examination, reported 
that severe headaches only occurred twice per week.    
Additionally, while the veteran indicated that his headaches 
have been a factor in his inability to keep a job, he has not 
provided any further evidence, such as a medical opinion or 
work records, to show that his headaches were actually 
productive of severe economic inadaptability.  Therefore a 
disability rating in excess of 30 percent under Diagnostic 
Code 8100 is not warranted.


B.  Left leg disorder

Service medical records indicate the veteran was injured when 
he was struck by hood of vehicle during a motorvehicle 
accident in March 1991.  Military medical records show 
complaints of pain on the left side of his body.

A May 1991 military medical record shows that the veteran 
dragged his left leg, and was unable to walk on his heels and 
toes.  Military medical records from June to July 1991 reveal 
complaints of pain in the left lower extremity.

During a January 1992 private medical evaluation for 
disability purposes, the veteran's gait was normal although 
he claimed he was unable to walk on his heels or toes.  He 
was only able to squat half way.  Back mobility was described 
as fair with 60 degrees flexion and 30 degrees lateral 
flexion on each side.

At a May 1992 VA examination, the veteran complained of pain 
in his left leg.  He reported a history of head, shoulder, 
and left leg injury approximately 1 year ago.  The examiner 
noted that there was a slight limp in the left leg.  On 
evaluation, left hip and knee flexion was restricted with 
slight pain.  Straight leg raising on the left was 30 
degrees, the right side was described as okay.  The examiner 
noted that there was impaired sensation in the left leg, but 
deep tendon reflexes were normal.  The diagnoses included 
history of head, neck, left shoulder, and left lower 
extremity injury.  In a July 1992 rating decision, the RO 
granted service connection for left leg disorder and assigned 
a 10 percent disability evaluation under Diagnostic Codes 
5299-5260.

An August 1992 military medical record reflects that the 
veteran complained of radiating pain in the left leg.  On 
evaluation, an antalgic gait was noted.  Straight leg raises 
while sitting were negative and recumbent straight leg raises 
were normal.  There was diffuse weakness 4/5 on all left 
muscle groups.  The assessment was chronic pain syndrome.

At his December 1992 hearing, the veteran testified that 
since the accident on active duty, he continues to experience 
pain in the left side of his body including his leg.  He 
stated that he could not play with his daughter, work 
outside, or maintain employment.   

At a January 1993 VA examination, the veteran reported pain 
in the left leg, primarily in the area of the left thigh.  On 
evaluation, he moved somewhat slowly with a limp on the left.  
Movement of the left leg resulted in complaints of pain in 
the left thigh region and there was generalized tenderness to 
palpation over the anterior aspect of the left thigh.  
Examination of the left knee was described as unremarkable.  
He demonstrated a poor ability to heel and toe walk and 
squat.  The impression included residuals of injury to the 
left thigh.  The examiner opined that the veteran would have 
problems with prolonged standing, walking, squatting, 
stooping, or climbing due to difficulties with the left leg.

In a May 1993 decision, the hearing officer increased the 
evaluation for a left leg disorder to 20 percent effective 
from the date of discharge.

At an August 20, 1996 VA examination, the veteran's history 
of injuries resulting from being struck by a humvee in a 
motorvehicle accident was noted.  The examination report 
indicated that January 1993 x-ray studies of the left femur 
indicated that the femur was intact.  The veteran complained 
of pain in the left hip and thigh region and stated that 
prolonged standing and walking was painful.  It was noted 
that he relied on a cane for ambulation.  On evaluation, it 
was noted that he moved slowly with a limp on the left.  
Range of motion of the left hip revealed flexion to 80 
degrees, abduction to 20 degrees, internal rotation to 20 
degrees, and external rotation to 30 degrees.  There was 
marked pain on all range of motion testing of the left hip 
and he demonstrated significant guarding secondary to pain.  
There was significant tenderness to palpitation over the area 
of the greater trochanter and the left thigh.  Examination of 
the left knee was unremarkable except that range of motion 
testing resulted in left hip and thigh pain.  He could squat 
approximately half way down and arise with difficulty.  X-ray 
evaluation of the left hip and thigh revealed probably normal 
left hip and femur.  The impression was residuals of injury 
to the left hip and thigh.   

At a July 1997 VA examination, the veteran continued to 
complain of pain in the left hip and thigh.  The examiner 
noted that he continued to use a cane to ambulate.  On 
evaluation, it was noted that he allowed only very limited 
range of motion of the hips secondary to pain and 
demonstrated marked guarding on all attempts to move the left 
leg.  Range of motion of the left hip showed flexion limited 
to no more than 30 degrees, abduction to 20 degrees, internal 
rotation to 10 degrees, and external rotation to 20 degrees.  
The examiner noted that he was unable to test the range of 
motion of the knee due to complaints of pain in the left hip 
region.  X-ray evaluation of the left hip revealed mild 
degenerative changes.  The impression was residuals of injury 
to left hip and thigh.

In a February 1998 rating decision, the RO increased the 
evaluation for the veteran's left leg disorder to 30 percent 
based on functional loss due to pain effective August 20, 
1996, the date of the VA examination.

A July 1998 private medical record contains a notation that 
the veteran has a history of a pinched nerve in his leg and 
that this resulted in weakness.  

At a May 1999 VA examination for peripheral nerves, the 
veteran reported numbness in the left thigh anteriorly with 
pain going into the foot and toes.  He also stated that his 
left big toe was numb and felt cold.  On evaluation, he did 
not attempt to push against resistance on the left side.  
There was decrease in pinprick in the left lower extremity 
but not in any dermatological pattern.  Knee jerks were 1+, 
and ankle jerks were 0 to 1+.  The examiner noted that on 
neurological examination, he did not attempt to push against 
resistance although no significant weakness was noted and the 
decreased sensation to pinprick was subjective.

At a May 1999 VA orthopedic examination, the veteran again 
complained of left leg pain.  The examiner noted that on 
review of the file the veteran's complaints of pain in the 
left leg were limited to the region of the left hip and 
thigh.  The veteran had a TENS unit on the lower back.  Range 
of motion testing of the left hip revealed flexion to 90 
degrees, abduction to 35 degrees, internal rotation to 20 
degrees, and external rotation to 45 degrees.  There was pain 
on motion and tenderness to palpitation over the lateral 
aspect of the left hip and the left thigh.  Range of motion 
of the left knee was 0 to 115 degrees with no pain.  There 
was no tenderness to palpitation or instability of the left 
knee.  The impression was residuals of injury to left hip and 
thigh.  The examiner opined that the limitation of motion of 
the hip was due to degenerative changes.  He stated that 
there was pain on range of motion of the hips which could 
further limit functional ability during flare-ups or on 
increased use.  The examiner opined that the decreased range 
of motion of the knee was not due to a pathological process 
but to size of the leg.  

In this case, the RO has evaluated the veteran's left leg 
disorder analogous to Diagnostic Code 5260, affecting 
limitation of motion of the leg.  The Board notes that the 
record also indicates findings of limitation of motion of the 
hip associated with the left leg disorder.  Thus, the Board 
will consider the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Codes 5251, 5252, and 5253 as well as 5260 and 5261 (1999).  

The applicable Diagnostic Codes for the hip are 5251, 5252, 
5253, limitation of extension, flexion, and abduction of the 
thigh.  A 10 percent evaluation requires limitation of 
extension of the thigh to 5 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5251 (1999).  Limitation of flexion of the 
thigh to 30 degrees warrants a 20 percent evaluation.  
Limitation of flexion of the thigh to 20 degrees warrants a 
30 percent evaluation.  A 40 percent evaluation is warranted 
for limitation of flexion of the thigh to 10 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5252 (1999).  A 20 percent 
evaluation requires limitation of abduction with loss of 
motion beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5253 (1999).  The average normal flexion of the hip is from 0 
to 125 degrees.  The average normal abduction of the hip is 
from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II (1999).   
     
Limitation of flexion of the leg to 30 degrees warrants a 20 
percent evaluation.  A 30 percent evaluation requires 
limitation of flexion of the leg to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (1999).  Limitation of 
extension of the leg to 15 degrees warrants a 20 percent 
disability evaluation.  A 30 percent evaluation requires that 
extension of the leg be limited to 20 degrees.  A 40 percent 
evaluation requires that extension of the leg be limited to 
30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1999), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

In the instant case, the Board finds that the veteran's left 
leg disorder was appropriately rated as 20 percent disabling 
prior to August 20, 1996.  While a May 1992 military medical 
record indicated that the veteran had restricted motion of 
the leg with slight pain, there is no evidence pertaining to 
the degree of limited motion, if any, due to the service 
connected disability until VA examination in August 1996.  
Prior to that time, symptomatology associated with the 
service connected disability consisted principally of left 
sided limp, diffuse weakness and complaints of leg and hip 
pain.  Accordingly, prior to the VA examination in August 
1996, there is no evidence that there was limitation of 
flexion of the thigh to 20 degrees to warrant a 30 percent 
evaluation pursuant to Diagnostic Code 5252 or limitation of 
flexion or extension of the left leg to 15 degrees to warrant 
a 30 percent evaluation
under either Diagnostic Code 5260 or 5261.  Thus, a higher 
rating would not be warranted under Diagnostic Code 5252, 
5260, or 5291 prior to August 20, 1996.  

Upon reviewing the evidence, the Board notes that although 
the veteran complained of pain and limitation of motion of 
his left hip and leg, there was no objective evidence of 
increased symptomatology until the VA examination on August 
20, 1996.  At that time, range of motion testing of the left 
hip revealed limitation of flexion to 80 degrees, abduction 
to 20 degrees, internal rotation to 20 degrees, and external 
rotation to 30 degrees with marked pain on all range of 
motion testing of the left hip and significant guarding 
secondary to pain.  There was also significant tenderness to 
palpitation over the area of the greater trochanter and the 
left thigh.     The Board observes that the RO increased the 
veteran's evaluation for left leg disorder to 30 percent 
effective August 20, 1996, the date of the VA examination.  
This appeared to be based on functional loss due to pain as 
the evidence does not support the criteria for a 30 percent 
disability under Diagnostic Codes 5252, 5260, or 5261.  The 
Board finds that the veteran's left leg disorder was 
appropriately rated as 30 percent disabling subsequent to 
August 20, 1996.  
  
The veteran is competent to report his symptoms.  Recent VA 
examinations in July 1997 and May 1999 revealed restricted 
ranges of motion exercises of the left hip showing limitation 
of flexion, abduction, internal rotation, and external 
rotation with pain.  While the examiner noted that there was 
pain on range of motion of the hip, which could further limit 
functional ability, this limited functional ability was 
already taken into consideration for the 30 percent 
evaluation.  See Diagnostic Codes 5252, 5260, 5261.  There 
was no evidence of more motion than normal and the veteran 
has not detailed excess fatigability.  There was not 
objective evidence of limitation of flexion of the left thigh 
to 10 degrees or limitation of motion of the left leg to 30 
degrees, either of which would warrant a 40 percent 
evaluation under Diagnostic Codes 5252 or 5261.  Thus, the 
veteran has not provided any basis to award an evaluation in 
excess of 30 percent for the left leg.  Accordingly, an award 
in excess of 30 percent is denied.


II.  Total rating for individual unemployability

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991).  
The initial question that must be resolved is whether the 
Board has jurisdiction to consider the issue of entitlement 
to a total rating for individual unemployability.

In a July 2000 letter, the veteran was given notice that the 
Board was going to consider whether the substantive appeal in 
this case was timely and given an opportunity to request a 
hearing or present argument related to this issue.  See 38 
C.F.R. § 20.203 (1999).  Although the Board has the 
obligation to assess its jurisdiction, it must consider 
whether doing so in the first instance is prejudicial to the 
veteran.  Cf. Marsh v. West, 11 Vet. App. 468 (1998); see 
also Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, 
the Board concludes that its consideration of this issue does 
not violate the veteran's procedural rights.  The July 2000 
letter to the veteran provided him notice of the regulations 
pertinent to the issue of adequacy and timeliness of 
substantive appeals, as well as notice of the Board's intent 
to consider this issue.  He was given 60 days to submit 
argument on this issue and provided an opportunity to request 
a hearing on this issue. 

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated. 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following an adverse rating action and adequate 
notice thereof, of a notice of disagreement and, following 
issuance of a statement or supplemental statement of the 
case, an adequate substantive or formal appeal.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200 and 20.202 (1999); 
see Roy v. Brown, 5 Vet. App. 554 (1993).  A substantive 
appeal consists of a properly completed VA Form 9 or 
correspondence which sets out specific arguments relating to 
errors of fact or law made by the RO in reaching the 
determination being appealed.  38 U.S.C.A. § 7105(d)(3) (West 
1991); 38 C.F.R. § 20.202 (1999).  Moreover, the appeal must 
be filed with the VA office from which the notice of 
determination was received unless notification has been 
received that the veteran's records have been transferred to 
another VA office.  38 U.S.C.A. § 7105(b)(1) (West 1991); 38 
C.F.R. § 20.300 (1999).  

In the instant case, a February 1998 rating decision denied 
the veteran's claim for a total rating based on individual 
unemployability.  The veteran was notified of the 
determination on February 25, 1998.  The veteran submitted a 
notice of disagreement (NOD) in April 1998.  A statement of 
the case (SOC) addressing the issue of entitlement to a total 
rating for individual unemployability was issued on February 
16, 2000.  As the rating decision on this issue was dated 
February 23, 1998, the statutory one year time period had 
passed; therefore, the veteran had 60 days to file a 
substantive appeal to this issue with the RO, i.e., no later 
than April 18, 2000.  There was no other correspondence 
received from the veteran within the appeal period.  The 
veteran's local representative filed a VA Form 1-646 in May 
2000, but it did not address the issue of total rating for 
individual unemployability and was also dated and received 
after April 18, 2000.  The veteran's claims folder was not 
transferred to the Board until May 30, 2000, which was after 
the time had run for filing a timely substantive appeal.  

In response to the Board's July 2000 letter, the veteran's 
national representative, in an August 21, 2000 response 
stated the June 2000 informal brief it filed with the Board 
was the veteran's substantive appeal on the issue of 
entitlement to a total rating based on individual 
unemployability.  This argument fails for two reasons.  One, 
as the informal brief was filed with the Board, not the RO, 
it cannot be accepted as a substantive appeal.  38 C.F.R. 
§ 20.300.  Two, even if it could be accepted as a substantive 
appeal, the June 2000 informal brief was not timely filed.

An application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code. 38 U.S.C.A. § 7108 (West 1991).  There has not 
been an adequate appeal of this issue, so any purported 
appeal is not in conformity with the law.  Therefore, the 
appeal was not perfected, and the Board is without 
jurisdiction to adjudicate this claim.  38 U.S.C.A. §§ 
7104(a), 7105(a), 7105(d)(3), and 7108 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 20.101(a), 20.200, and 20.202 (1999); YT 
v. Brown, 9 Vet. App. 195 (1996). 


ORDER

Evaluation of the veteran's status post head injury, post-
concussion syndrome with headaches, in excess of 30 percent 
is denied.  Evaluation in excess of 20 percent for a left leg 
disorder prior to August 20, 1996 is denied.  Entitlement to 
an evaluation in excess of 30 percent for a left leg disorder 
is denied.  As a timely substantive appeal is not of record, 
the claim of entitlement to a total rating based on 
individual unemployability is dismissed.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

